Case 1:19-cr-00724-JGK Document 99 Filed 06/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 19 Cr. 724 (dJGK)

JIMMIE GILMORE, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court requests that the Bureau of Prisons maintain
Jimmie Gilmore in custody at the Metropolitan Correctional
Center in Manhattan for purposes of review of discovery and
trial preparation. The Government is directed to communicate
this request to and cooperate with the Bureau of Prisons.

SO ORDERED.

Dated: New York, New York SS L
June 14, 2021 is a hls LP

\ /* John G. Koeltl
wa States District Judge

 

 

 

USDS SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: 6/5/2041 _

 

 

 

 

 

 

 
